department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date o f f ic e o f c h ief c o u n sel number release date uil no cc ita pref-160734-01 memorandum for jeffrey c venzie attorney sbse cc sb phi from george baker assistant to branch chief cc ita subject support_test for divorced parents this is in response to your memorandum requesting service_center advice concerning whether figure b support_test for children of divorced or separated parents on page of the version of publication exemptions standard_deduction and filing information requires revision specifically your memorandum addresses the block in that flow chart that asks is there a decree or agreement executed after that unconditionally entitles the noncustodial_parent to the exemption the flow chart’s arrows continue by providing that if the answer is yes the noncustodial_parent meets the support_test if the answer is no the reader must continue to answer additional questions the memorandum continues by stating that the language in the block could be misleading since it gives the reader the impression that merely having a post-1984 decree or agreement is sufficient to meet the support_test which could be inconsistent with case law the memorandum recommends eliminating this block altogether for the reasons set forth below we believe that we should recommend to the forms and publications office that this block be revised sec_152 of the code provides special rules for the support_test for a child of divorced or separated parents a child of parents described in sec_152 shall be treated as having received over half of his support during a calendar_year from the noncustodial_parent if a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year sec_1_152-4t a q a of the temporary income_tax regulations provides that a noncustodial_parent may claim the exemption for a dependent_child only if the noncustodial_parent attaches to his her income_tax return for the year of the exemption a written declaration from the custodial_parent stating that he she will not claim the child the same figure appears as figure on page of the version of publication divorced or separated individuals pref-160734-01 as a dependent for the taxable_year beginning in the calendar_year the written declaration may be made on a form to be provided by the service for this purpose once the service has released the form any declaration made other than on the official form shall conform to the substance of such form your memorandum cites two cases 114_tc_184 and white v commissioner t c memo where the tax_court concluded that a post-1984 divorce decree granting the noncustodial_parent the dependency_exemption for the child of divorcing parents did not constitute a written declaration sufficient to meet the requirements of sec_152 of the code in miller the tax_court denied the dependency_exemption to the noncustodial_parent even though that parent was granted the dependency_exemption in permanent orders issued by the divorce court as part of the divorce decree the noncustodial_parent also attached the relevant portions of the permanent orders to his tax_return however because the attorney for the custodial_parent signed the permanent orders rather than the custodial_parent as required by sec_152 the tax_court found that the permanent orders did not meet the statute’s signature requirements it thus did not constitute a written declaration for purposes of sec_152 in white a shared custody situation the dependency_exemption was denied to the former husband because a letter he received from the former wife pursuant to the divorce decree which granted him the dependency_exemption did not conform to the substance of form_8332 release of claim to exemption for child of divorced or separated parents as required by sec_1_152-4t a q a of the temporary income_tax regulations the letter failed to state the years in which the former wife was releasing the claims for exemptions the social_security numbers of either parent and most importantly that the former spouse explicitly agrees that she will not claim the two named children as dependents accordingly the court found that the letter was not sufficient to meet the requirements of sec_152 and sec_1_152-4t a q a consequently in view of the above case law we agree with your observation that this block in figure b as presently drafted could lead a taxpayer to incorrectly conclude that the support_test is met merely because a post-1984 divorce decree or agreement unconditionally entitles such taxpayer as the noncustodial_parent to the dependency_exemption thus where such decree or agreement does not meet the requirements of the statute and regulations that is it is not signed by the custodial_parent or does not contain the information set forth in form the taxpayer may be led by the chart to improperly claim the dependency_exemption anyway however we disagree with your memorandum’s recommendation that the above-referenced block be deleted from the chart in our view deleting this block is too broad a remedy that is it could lead many taxpayers who have post-1984 divorce decrees or agreements that do meet the requirements of the statute and regulations that is the decree or agreement is properly signed by the custodial_parent and contains the information set forth in form to improperly conclude that such pref-160734-01 documents do not constitute sufficient written declarations for purposes of the support_test such taxpayers may be led to believe that they are not entitled to the dependency_exemption because the other parent has not executed a form_8332 or other similar statement this would also lead to incorrect reporting accordingly we think this concern could be removed by revising the block in figure b to require the signature of the custodial_parent and to refer to form_8332 which sets forth the necessary requirements for meeting the support_test in this situation for instance the block could read is there a divorce decree or separation agreement signed after by the custodial_parent that unconditionally contains all the information required on form we also note that the middle column of page of publication presently contains an explanatory paragraph titled in bold letters divorce decree or separation agreement in which the noncustodial_parent is instructed to attach a copy of the following pages from the decree or agreement to his or her return in lieu of attaching a form cover page write the other parent’s social_security_number on this page the page that states you can claim the child as your dependent signature page with the other parent’s signature and the date of the agreement we think that above can be revised along the following lines the pages that state unconditionally that you can claim the child as your dependent and that the other spouse will not and if specified for which years in our view these revisions will clarify this area for taxpayers we will make these recommendations to the forms and publications office in addition we will recommend that conforming changes be made to publication if you have further questions please contact our office pincite0
